Exhibit 10.4

EXECUTIVE TERMINATION COMPENSATION AGREEMENT

This EXECUTIVE TERMINATION COMPENSATION AGREEMENT (the “Agreement”) is entered
into as of this 13th day of February 2006 by and between West Marine. Inc., a
Delaware corporation (the “Company”), and Ronald Japinga (“Executive”)

RECITAL

The Company has determined that it is in the best interests of the Company and
its stockholders for the Company to agree to pay Executive termination
compensation in the event Executive should leave the employ of the Company under
the circumstances described below. The Company also wishes to reward loyal and
dedicated management personnel. Accordingly, the parties wish to enter into this
Agreement to set forth the rights and obligations of the parties upon
termination of Executive’s employment with the Company.

AGREEMENT

In consideration of the mutual covenants and agreements set forth below, the
Company and Executive agree as follows:

 

1. Position.

Executive is currently employed as the Senior Vice President of Merchandising of
the Company.

 

2. Termination of Employment.

(a) By Death. Executive’s employment with the Company shall terminate
automatically upon Executive’s death. In the event of the death of Executive
during his employment, the Company’s obligations hereunder shall automatically
cease and terminate, except as provided in Section 3(a).

(b) By Disability. The Company may terminate Executive’s employment with the
Company during any period in which Executive is considered by the Company to be
disabled. Executive shall be considered “disabled” if, in the sole opinion of
the Company, as determined in good faith, Executive is prevented, after
reasonable accommodation by the Company, from properly performing his duties due
to an illness or other physical or mental incapacity for a period of more than
twenty (20) working days in the aggregate in any three (3) month period.
Thereafter, all obligations of the Company shall cease, except as provided in
Section 3(a).

(c) For Cause. The Company may terminate Executive’s employment with the Company
immediately, at any time, without any advance notice, for “Cause.” Thereafter,
all obligations of the Company shall cease, except as provided in Section 3(a).
For purposes of this Agreement, the term “Cause” shall be deemed to include:

(i) Commission of any material act of dishonesty, fraud, misrepresentation, or
other act of moral turpitude by Executive in performing his job duties or in any
other respect or falsification of Company documents;



--------------------------------------------------------------------------------

(ii) Negligence, misconduct or incompetence in following or carrying out Company
procedures, rules, regulations or management directives or Executive’s failure
to meet the performance standards set by the Company from time to time;

(iii) Actions by Executive or Executive’s failure to obey the lawful direction
of any of the Company’s executive officers or members of the Board, which
actions have a seriously detrimental effect on the reputation of the Company;

(iv) Executive’s conviction of a felony or criminal offense involving moral
turpitude or in connection with Executive’s performance of his job duties on
behalf of the Company;

(v) Any willful misconduct by Executive or any willful breach or habitual
neglect of the Executive’s duties that he is required to perform;

(vi) Violation of any fiduciary duty owed to the Company;

(vii) Executive’s insubordination;

(viii) Executive’s receipt or acceptance of any kickback, rebate or other
consideration from any party that conducts business with Company; or

(ix) Executive’s abuse of alcohol or drugs (legal or illegal), which in the
Company’s reasonable judgment materially impairs Executive’s ability to perform
his duties hereunder.

(d) Without Cause: The Company may terminate Executive’s employment with the
Company immediately, at any time, without any advance notice, for any reason,
including no reason at all, notwithstanding anything to the contrary contained
in or arising from any statements, policies, or practices of the Company
relating to employment, discipline, or termination of its employees, subject to
any severance and other payments. if any, required by Section 3(b) below.
Thereafter, all obligations of the Company shall cease, except as provided in
Section 3(b).

(e) Voluntary Termination: In the event that Executive resigns or otherwise
voluntarily terminates his employment with the Company, all obligations of the
Company shall cease, except as provided in Section 3(a).

(f) This Agreement shall terminate on termination of Executive’s employment,
except that Sections 3, 4, 5 and 6 shall survive termination of this Agreement.

 

- 2 -



--------------------------------------------------------------------------------

3. Obligations of the Company on Termination.

(a) Termination on Death or Disability, Voluntary Termination by Executive, or
Termination For Cause. If Executive’s employment is terminated by reason of
Executive’s death or disability, Executive’s voluntary termination, or Company’s
termination for Cause, the Company’s obligations to Executive under this
Agreement shall be limited to: (i) the prorated payment of Executive’s salary
through the date of termination to the extent accrued but not paid by then;
(ii) the payment of any unused accrued PTO through the date of termination; and
(iii) the payment of any reimbursable business expenses that were documented by
Executive prior to termination in accordance with the Company’s policies in
effect at such time and that were not reimbursed by the Company at the time of
the termination. Such payments shall be made less applicable withholdings and
authorized deductions within the time period required under applicable law. As
of the date of such termination, the Company’s obligations to Executive shall
terminate and the Company will have no further obligation to pay Executive or
his estate, beneficiaries or legal representatives any compensation or any other
amounts, except as provided in this Agreement or otherwise provided by law.

(b) Termination Without Cause. If Executive’s employment is terminated for any
reason other than the Company’s termination for Cause, Executive’s death or
disability, or a voluntary termination by Executive, the Company’s obligations
to Executive under this Agreement shall be limited to: (i) the prorated payment
of Executive’s salary through the date of termination to the extent accrued but
not paid by then; (ii) the payment of any unused accrued PTO through the date of
termination; (iii) the payment of any reimbursable business expenses that were
documented by Executive prior to termination in accordance with the Company’s
policies in effect at such time and that were not reimbursed by the Company at
the time of the termination. Such payments shall be made less applicable
withholdings and authorized deductions within the time period required under
applicable law. Additionally, Company shall continue to pay to Executive, as a
consultant, on an on-call basis, for the number of hours and type of services to
be mutually determined by Executive and the Company, on the Company’s regularly
scheduled pay days, severance to an amount equal to Executive’s then base annual
salary for twelve (12) months from the date of termination (“Severance period”),
except that if such termination occurs at any time during the first year of
employment, Executive’s severance payment shall be prorated to an amount equal
to the number of months, or portion there of, during which Executive was
employed. In addition, if the effective date of your termination occurs at any
time after the first six (6) months of the Company’s then current fiscal year,
the annual bonus Executive would have been paid for that year will be prorated
for the period of your employment in Executive’s capacity as a senior vice
president during that year (i.e., from the commencement of such fiscal year up
through the effective date of termination), payable at the time the Company
normally pays such bonuses, provided that Executive will receive no bonus amount
if the effective date of termination occurs at any time on or before such six
(6) month period and no bonus amount for services to be performed over the
Severance Period. In addition, Executive will continue to receive health
insurance benefits only (i.e., medical, dental, optical, and mental health), in
all aspects significantly comparable to those in place from time to time for
Senior Vice Presidents of the Company, at the Company’s cost, subject to any
portion of the costs required to be contributed by Executive, until the earlier
to occur of (i) Executive’s employment by another entity which provides such
health insurance benefits; or the expiration of the Severance Period. Executive
agrees to notify the Company in writing within 10 days of any

 

- 3 -



--------------------------------------------------------------------------------

employment with health coverage. During the Severance Period, Executive hereby
waives any other Company benefits not specifically mentioned herein and after
the expiration of the Severance Period, Executive will be offered continued
health care benefits required to be offered under Federal or state law [e.g.,
COBRA]. Moreover, in accordance with the terms of Executive’s stock option
agreement(s), Executive may exercise his vested stock options at any time over
the Severance Period and upon expiration of thereof, Executive shall have the
additional period specified under such agreement(s) in which to exercise any
remaining vested stock options after termination of employment (currently at
ninety (90) days) (“Extended Period”) and upon termination of the Extended
Period any unexercised vested stock options automatically will be forfeited.
Also, during the Severance Period, Executive will not receive any further stock
option grants and upon expiration of the Severance Period, any unexercised
vested stock options automatically will be forfeited. Benefits described above
will be subject to employment taxes and as required by Company policy and/or by
applicable laws and regulations. No other benefits will accrue to Executive
during the Severance Period. All amounts paid under this Section 3(b) shall be
paid in accordance with the Company’s usual practices as they exist from time to
time. During the period any severance compensation and health benefits are being
paid pursuant to this Section 3(b), Executive shall still be deemed to be
employed by Company for purposes of the severance compensation and health
benefits only. Except as specifically provided herein or otherwise provided by
applicable law, as of the date of termination, the Company’s obligations to
Executive shall terminate and the Company shall have no further obligation to
pay Executive any compensation or any other amounts.

 

4. Obligations of Executive on Termination.

(a) Executive acknowledges and agrees that all property, including keys, credit
cards, books, manuals, records, reports, notes, contracts, customer lists,
Confidential Information (as defined in this Agreement), copies of any of the
foregoing, and any equipment or assets furnished to Executive by the Company,
belong to the Company and shall be promptly returned to the Company upon
termination of employment.

(b) Upon termination of employment, Executive shall be deemed to have resigned
from all offices and directorships then held with the Company.

(c) Executive agrees that following termination of his employment, Executive
shall not access or use any of the Company’s computer systems, e-mail systems,
voicemail systems, intranet system or other system, except as authorized by the
Company.

(d) Executive shall cooperate with the Company, as requested by the Company, to
effect a transition of Executive’s responsibilities and to ensure that the
Company is aware of all matters being handled by Executive and that such matters
are transferred to another employee designated by Company. In addition, upon
request by the Company, Executive agrees to cooperate to the extent necessary to
protect the interests of the Company or any affiliates or related entities,
including without limitation, in providing any information that Executive has
about the Company’s business and its operations and/or in providing truthful
testimony as a witness or declarant in connection with any potential future
litigation which may arise as to which Executive may have any relevant
information.

 

- 4 -



--------------------------------------------------------------------------------

5. Covenants of Executive.

 

  (a) Confidential Information.

(i) Existence of Confidential Information: The Company owns and has developed
and complied, and will develop and compile, certain proprietary and confidential
information that has great value to its business (referred to in this Agreement
collectively as “Confidential Information”). Confidential Information includes
information, whether or not designated as confidential or “company private” by
the Company, from any source, which is either disclosed to, or team, learned by,
Executive during the course of his employment with the Company and which has or
could have commercial value in the business in which the Company is engaged or
contemplates engaging, which could be detrimental to the interests of the
Company if disclosed without authorization, which gives the Company a
competitive advantage or the opportunity to obtain a competitive advantage or
which is not generally known to the public. Examples of confidential information
include, without limitation: Company’s personnel and financial, information,
vendor names and information, product cost information, and operational and
procedural manuals; Company’s proprietary computer software of any type, whether
in source code, object code, annotations, coding notes, or any other form, in
any stage of research and development, production, or manufacture; information
relating to any of Company’s proprietary rights or information, information
concerning product research and development, including technical, engineering,
or production data, test data or results, and information concerning Company’s
efforts to acquire, protect, and license proprietary rights; Company’s price,
cost and fee data, pricing and billing policies, data, forecasts, plans, and
strategies for all aspects of Company operations, marketing, and sales, whether
or not in effect, the names and all other information concerning the Company’s
customers or vendors, including customer and vendor lists, and all data relating
to the type, quantity, specifications, and price of Company products and/or
services received or provided by any customer or vendor, any and all work
product created by Executive relating to or resulting from the engagement of
Executive by Company including, without limitation, all notes, research, drafts,
and final product and any and all information concerning Company trade secrets,
research, development, test results, reports, specifications, business plans or
strategies, forecasts, marketing plans or strategies, unpublished financial
information, budgets, projections and Company agreements.

(ii) Protection of Confidential Information: Executive will not, either during
or after employment with the Company, directly or indirectly, disclose or
otherwise communicate to any third party, any of the Company’s Confidential
Information without prior written approval of the Company’s Chief Executive
Officer, except as authorized in the normal exercise of his assigned job duties
for the Company and for the benefit of the Company. Executive acknowledges that
he is aware that the unauthorized disclosure of Confidential Information of the
Company may be highly prejudicial to its interests, an invasion of privacy and
an improper disclosure of trade secrets. Moreover, if, at any time, Executive
becomes aware of any unauthorized access, use, possession, or knowledge of any
Confidential Information, Executive shall immediately notify the Company’s
General Counsel. Executive also agrees that to the extent any court or agency
seeks to have him disclose Confidential Information, Executive shall promptly
inform the Company and shall take such reasonable steps as are available to
Executive to prevent disclosure of such Confidential Information until the
Company has been informed of the requested disclosure and the Company has an
opportunity to respond to such court or agency. Nothing provided in this
paragraph shall require Executive to take any action that would cause Executive
to incur personal, financial, or other risk.

 

- 5 -



--------------------------------------------------------------------------------

(iii) Delivery of Confidential Information: Upon request or when his employment
with the Company terminates, Executive will immediately deliver to the Company
all copies of any and all materials and writings received from, created for or
belonging to the Company including, but not limited to, any which relate to or
contain Confidential Information.

(b) Exclusive Employment and Non-Solicitation. During his employment with the
Company, Executive will not do anything, directly or indirectly, to compete with
the Company’s present or contemplated business, nor will he plan or organize any
competitive business activity including, without limitation, engaging in any
activity or entering into any agreement that conflicts with the interests of the
Company or his job duties or obligations to the Company or providing services
for, owning, managing, or operating any business that is at that time in,
competition with the Company. At any time during or following the termination of
his employment, Executive shall not engage in unfair competition with the
Company, aid others in any unfair competition with the Company, in any way
breach the confidence that the Company placed in Executive during his
employment, misappropriate any Confidential Information as defined in this
Agreement or breach any of the provisions of this Section of this Agreement.
Executive also will not within two (2) years after his employment terminates,
directly or indirectly, influence, hire, solicit, divert or attempt to
influence, hire, solicit, divert or encourage to terminate or alter any
relationship with the Company of any employee, independent contractor, supplier,
customer, consultant or any other person or company without the Company’s
express written consent.

(c) Works for Hire. All inventions, ideas, processes, programs, software,
procedures, projects, plans and designs (including improvements), equipment, or
products conceived (whether or not actually conceived during regular business
hours), developed, or made through efforts in whole or in part of Executive
during the course of his employment with Company and (ii) related to the
business of Company shall be disclosed promptly to Company and shall be the sole
and exclusive property of Company. Executive shall cooperate with Company and
its attorneys in the preparation of patent, trademark and title and interest in
and to all such inventions, ideas, processes, programs, software, procedures,
projects, plans, designs, equipment or products to Company. The decision to file
a patent, trademark or copyright protection, or to maintain such developments as
a trade secret, shall be in the sole discretion of Company and Executive shall
be bound by such decision and shall execute such documents as may be necessary
to carry out the intent of this Section.

(d) Non-Disparagement. Executive agrees that both during and after his
employment with Company, Executive will not disparage, denigrate, or criticize
the Company or any of its management personnel or members of the Board, whether
or not such activity has its purpose or outcome, the interference or competition
with, or the reduction, interruption, disruption, or obstruction of, the conduct
of Company’s businesses.

(e) Release. Upon termination of employment, if requested by Company, Executive
agrees to execute and deliver to Company a general release releasing Company and
its officers, directors, owners, affiliates, successors and assigns, from any
and all actual or potential,

 

- 6 -



--------------------------------------------------------------------------------

suspected or unsuspected, foreseen or unforeseen, and patent or latent causes of
actions, claims and demands whatsoever, whether in law or in equity, which may
exist as of the date of the release or which may arise after such date as a
result of Executive’s employment or termination of employment with the Company.
Such release also will include a waiver of § 1542 of the California Civil Code,
which provides as follows: “A general release does not extend to claims which
the creditor does not know or suspect to exist in his favor at the time of
executing the release, which if known by him must have materially affected his
settlement with the debtor.” Executive’s agreement to indemnify, defend, and
hold harmless each released person or entity against any claim, including
attorney fees and costs, resulting from a breach of Executive’s covenants
contained in the release, and a provision that such covenants survive the
termination of Executive’s employment and/or of Agreement.

(f) Covenants as Essential Elements of this Agreement. It is understood by and
between the parties hereto that the covenants set forth in Sections 4 (a),
(c), and (d) and Sections 5(a)-(e) are essential elements of this Agreement, and
are required for the protection of Company’s legitimate business interests, and
that, but for the agreement of the Executive to comply with such covenants, the
Company would not have entered into this Agreement, including the Company’s
agreement to provide the severance compensation set forth in Section 3(b).
Accordingly, in addition to all other rights and remedies available to Company
under this Agreement, Executive acknowledges and agrees that Executive’s failure
to comply with any of these covenants shall entitle Company to immediately
terminate any compensation or benefits otherwise payable in accordance with
Section 3(b). Moreover, such covenants are independent of any other contractual
obligations in this Agreement. The existence of any claim or cause of action by
Executive against Company, whether based on this Agreement or otherwise created,
shall not create a defense to the enforcement by Company of any such covenants.

(g) Modification by Court. It is agreed by the Company and Executive that if any
portion of this covenants set forth in this Section 5 are held to be invalid,
unreasonable, arbitrary, or against public policy, then such portion of such
covenants shall be considered divisible (including divisible as to time and
geographical area, as applicable) and a lesser time period, geographical area or
other modification which is determined to be reasonable, nonarbitrary and not
against public policy may be enforced against the Executive. The Company and the
Executive agree that covenants set forth in this Section 5 are appropriate and
reasonable when considered in light of the nature and extent of the business
conducted by the Company.

(h) Survival of Covenants. The covenants contained in this Section 5 shall
survive the termination of Executive’s employment and this Agreement.

 

6. Miscellaneous:

(a) Assignment and Transfer: Executive’s rights and obligations under this
Agreement are personal and shall not be transferable by assignment or otherwise,
and any purported assignment, transfer or delegation thereof shall be void. This
Agreement shall inure to the benefit of, and be enforceable by, any purchaser of
substantially all of the Company’s assets, any successor to Company or any
assignee thereof.

(b) No Inconsistent Obligations: Executive is aware of no obligations, legal or
otherwise, inconsistent with the terms of this Agreement or with his job duties
for the Company.

 

- 7 -



--------------------------------------------------------------------------------

Executive will not disclose to the Company, or use, or induce the Company to
use, any proprietary information or trade secrets of others. Executive
represents and warrants that he has returned all property and confidential
information belonging to all prior employers.

(c) Construction, and Governing Law: The captions used in connection with this
Agreement are for reference purposes only and shall not be construed as part of
this Agreement. This Agreement shall be governed by and construed in accordance
with the laws of the State of California.

(d) Entire Agreement: This Agreement contains the entire agreement and
understanding between the parties as to the matters covered herein and
supersedes any prior or contemporaneous written or oral agreements between them
respecting the subject matter hereof. Parol evidence will be inadmissible to
show agreement by and among the parties to any term or condition contrary to or
in addition to the terms and conditions contained in this Agreement.

(e) Amendment: This Agreement may be amended only by a writing signed by
Executive and either an officer of the Company or other duly authorized agent of
the Company.

(f) Severability: If any term, provision, covenant or condition of this
Agreement, or the application thereof to any person, place or circumstance,
shall be held to be invalid, unenforceable or void, the remainder of this
Agreement and such term, provision, covenant or condition as applied to other
persons, places and circumstances shall remain in full force and effect.

(g) Remedy for Breach: The parties hereto agree that, in the event of breach or
threatened breach of any covenants of Executive, the damage or imminent damage
to the value and the goodwill of the Company’s business shall be inestimable,
and that therefore any remedy at law or in damages shall be inadequate.
Accordingly, the parties hereto agree that the Company shall be entitled to
injunctive relief against Executive in the event of any breach or threatened
breach of any such provisions by Executive. In addition to injunctive relief,
Company shall also be entitled to all other relief available under the law,
including but not limited to, damages, punitive damages, attorneys’ fees and
costs, including those incurred in bankruptcy and appellate proceedings.
Accordingly, the remedies available to Company in the event Executive breaches
any of the provisions of this Agreement are cumulative, and Company’s exercise
of any remedy will not limit any other remedies that may be available to Company
at law or in equity.

(h) Arbitration: With the exception of a suit for injunctive or equitable
relief, in the event that a dispute arises concerning the interpretation or
enforcement of this Agreement, or any other related matter, the parties agree
that any such dispute shall be resolved by a three member arbitration panel in
Santa Cruz, California in accordance with the then prevailing commercial
arbitration rules of the American Arbitration Association. Executive therefore
specifically waives any right to jury trial on such disputes. Such decisions and
awards rendered by the arbitrator shall be final and conclusive and may be
entered in any court having jurisdiction thereof as a basis of judgment and of
the issuance of executive for its collection. The losing party in any such
dispute shall pay all of the winning party’s costs, including any arbitrator or
administrative fees and reasonable attorneys’ fees. The parties shall keep
confidential the

 

- 8 -



--------------------------------------------------------------------------------

existence of the claim, controversy or disputes from third parties (other than
arbitrator(s)), and the determination thereof, unless otherwise required by law.
Nothing in this subsection shall be construed as precluding the Company from
bringing an action for injunctive relief or other equitable relief.

(i) Waiver: No delay or omission by the Company or Executive in exercising any
right under this Agreement shall operate as a waiver of that or any other right.
No waiver of any provision of this Agreement, or consent to any departure by
either party from any provision of this Agreement, shall be effective in any
event unless it is in writing, designated a waiver, and signed by the party
waiving the breach. Such a waiver shall be effective only in the specific
instance and for the purpose for which it is given.

(j) Notices. All notices and communications provided for in this Agreement shall
be in writing and shall be delivered personally, or sent by registered,
certified, or express mail, return receipt requested, postage prepaid, or sent
by facsimile or prepaid over night or courier service to the parties a the
addresses set forth below. Either party may change the address to which notices
shall be sent by written notice as provided in this subsection. Such notices and
communications shall be deemed received, as follows: in the case of personal
delivery, the day of actual receipt, in the case of express mail or delivery by
overnight courier service, the day designated for delivery, in the case of
registered or certified mail, five (5) days after deposit in the mail; and in
the case of facsimile, the date upon which the transmitting party received
confirmation of receipt by facsimile, telephone or otherwise.

(k) Acknowledgment by Executive. Executive represents that he is knowledgeable
and sophisticated as to business matters, including the subject matter of this
Agreement, that he has read this Agreement, and that he understands its terms.
Executive acknowledges that prior to assenting to the terms of this Agreement he
has been given a reasonable time to review it, to consult with legal counsel of
his own choice, and to negotiate at arm’s length with the Company as to its
terms and contents.

(l) Counterparts. This Agreement may be executed in counterparts, each of which,
taken together, shall constitute one and the same instrument. Signatures
obtained via facsimile shall be acceptable as original signatures.

The parties hereto have duly executed this Agreement as of the date set forth
below next to their respective signatures.

 

COMPANY By:  

/s/ Peter Harris

  Peter Harris, CEO & President

 

Address:   500 Westridge Drive   Watsonville, California 95076

 

- 9 -



--------------------------------------------------------------------------------

EXECUTIVE

/s/ Ronald Japinga

Ronald Japinga

 

Address:   [ADDRESS]  

 

- 10 -